Citation Nr: 1002681	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  06-31 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lung disorder.  

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
chronic low back disorder.  

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Air Force 
from April 1968 to December 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  The Veteran has vague complaints of cough, mucous 
discharge, and shortness of breath of an undetermined 
duration; however, there is no evidence of a current chronic 
lung disability for which service connection can be granted.  

2.  Evidence received since the last final decision of record 
(October 2004), which denied service connection for a low 
back disorder, does not relate specifically to an 
unestablished fact necessary to substantiate the claim; it 
does not raise a reasonable possibility of substantiating the 
claim.  

3.  Evidence received since the last final decision of record 
(October 2004), which denied service connection for PTSD, 
relates specifically to an unestablished fact necessary to 
substantiate the claim; it does raise a reasonable 
possibility of substantiating the claim.  



CONCLUSIONS OF LAW

1.  Entitlement to service connection for a lung disorder is 
not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2009).

2.  New and material having not been received, the claim of 
service connection for a low back disorder is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  New and material having been received, the claim of 
service connection for PTSD is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  Upon receipt of 
a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide.  Although no longer 
required, in this instance VA asked the claimant to provide 
any evidence in his possession that pertains to the claim.  
See 38 C.F.R. § 3.159.  Such notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits is issued by the agency of original 
jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  In new and material evidence claims, the VCAA notice 
must include the evidence and information that is necessary 
to reopen the claims and the evidence and information that is 
necessary to establish the underlying claims for the benefit 
sought.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim, (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

In a VA letter of December 2005, the Veteran was notified of 
the information and evidence needed to substantiate and 
complete his claim to reopen a claim for entitlement to 
service connection for a back disability, to include how to 
substantiate the underlying claim for service connection, as 
well as how to substantiate the claim for service connection 
for a lung disability.  He was also specifically informed as 
to what evidence he was to provide and to what evidence VA 
would attempt to obtain on his behalf.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); see Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005); Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

Although notice of the Dingess elements did not occur in this 
case prior to initial adjudication, remedial notification was 
provided in a letter issued subsequent to the March 2006 
decision in Dingess (which followed the February 2006 
adjudication of the claims on appeal), followed by a re-
adjudication in a supplemental statement of the case, curing 
any defect as to timing.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant 
notification followed by re-adjudication of the claim, such 
as an SOC or SSOC, is sufficient to cure a timing defect).

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the Veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claims by VA.  The Veteran has received all essential 
notice, has had a meaningful opportunity to participate in 
the development of his claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the 
Veteran has not demonstrated any prejudice with regard to the 
content of the notice.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.).   

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
Veteran.  There is no indication of any outstanding treatment 
records or other relevant evidence.  The Veteran has not 
submitted any competent evidence that suggests either a 
current disability in the lung or a current diagnosis of a 
chronic low back condition.  Absent the receipt of new and 
material evidence pertaining to a low back disorder, there is 
no duty to provide an examination or medical opinion 
regarding that disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4)(C)(iii).  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  In the present case regarding the claimed lung 
condition, the Veteran was not afforded a VA pulmonary 
examination to determine a current diagnosis or etiology of 
the claimed condition. Given that the Veteran has presented 
only vague allegations of being diagnosed with "black lung" 
disorder, and a complete dearth of any treatment for 
respiratory complaints in the VA treatment records (the only 
identified source of care for the Veteran), there is no 
evidence that the Veteran experiences anything which could 
potentially be tied to a chronic respiratory condition.  
Vague complaints of cough, shortness of breath, and mucosal 
discharge of an undetermined duration are reported; however, 
no treatment records, even potentially, link these complaints 
with any chronic pulmonary condition.  As this is the case, 
there is no duty to provide the Veteran with a VA examination 
for his claimed pulmonary condition.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the Veteran.  38 U.S.C.A. § 5103; 38 
C.F.R. § 3.159.

Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction 
(the RO) or the Board that are not appealed in the prescribed 
time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. 
§§ 3.104, 20.1100, 20.1103.  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  See Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Legal Criteria-Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

For certain chronic disorders, such as arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (2009).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

Service connection for PTSD specifically requires (1) medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2009).  Where it is determined that the Veteran was engaged 
in combat with the enemy and the claimed stressor is related 
to such combat, the Veteran's lay testimony regarding the 
claimed stressor is accepted as conclusive as to its actual 
existence, absent clear and convincing evidence to the 
contrary.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f)(1).  Evidence denoting participation in combat 
includes award of decorations such as the Combat Action 
Ribbon, Combat Infantryman Badge (CIB), Purple Heart Medal, 
and decorations such as the Bronze Star Medal that have been 
awarded with a Combat "V" device.

If VA determines that the Veteran did not engage in combat 
with the enemy, or that the Veteran did engage in combat with 
the enemy but the claimed stressor is not related to such 
combat, the Veteran's lay testimony, by itself, will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain evidence that corroborates 
the veteran's account as to the occurrence of the claimed 
stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), 
(f) (2008); Cohen v. Brown, 10 Vet. App. 128 (1997).

Analysis-Service Connection/Lung Disorder

The Veteran alleges that he has a chronic lung disability 
that is related to his military service in the United States 
Air Force.  Specifically, he alleges having "black lung" 
(coalworker's pneumoconiosis) as a result of his service.  

Under any theory of service connection, it is first and 
foremost a requirement that there be a current disability 
present for which service connection can be granted.  
See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The 
Veteran was afforded a hearing with a Decision Review Officer 
at the RO in Waco, Texas in July 2007, and during this 
hearing, he attested to having a cough, shortness of breath, 
and dark-colored mucosal discharge for an unspecified 
duration.  He further attested to having been diagnosed as 
having "black lung" disease, although his allegations of 
treatment for this condition are vague.  

The Veteran is competent to complain of symptoms of cough, 
mucous discharge, and shortness of breath, as these are fully 
ascertainable to him through his senses.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  He is not, however, 
competent to diagnose a chronic lung disability, as he has 
not been shown to possess the required medical knowledge 
needed to make such an opinion.  Id.  That is, as a 
layperson, the diagnosis of a chronic lung disability is not 
something which the Veteran may competently address.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Outside of the Veteran's lay contentions, there is nothing in 
the record which diagnoses a chronic lung condition, be it 
"black lung" disease or another respiratory ailment.  The 
Veteran has vague complaints of a cough, shortness of breath, 
and mucous discharge; however, these complaints are symptoms 
that exist without a substantiated underlying diagnosis, and 
there is no indication that these symptoms are related to an 
alleged chronic disability.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).

Simply, there is no evidence that the Veteran has a current 
lung disability, and as such, the first and most basic 
element of a claim for service connection has not been met.  
See 38 C.F.R. § 3.303.  Given this, the claim for service 
connection must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  38 U.S.C.A. 
§ 5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis-New and Material Evidence/Low Back

The Veteran was initially denied service connection for a low 
back disorder in an August 1973 rating decision.  The basis 
of this decision was that while there was one episode of back 
strain in service, that no residuals of the condition were 
noted at service separation, and that the Veteran did not, in 
1973, have a current low back disability.  An appeal was not 
filed within a year of notification to the Veteran, and the 
decision is final.  

The Veteran has, since the initial denial of 1973, attempted 
to reopen a claim for a low back disability on several 
occasions.  In all subsequent rating decisions, dated in 
January 1997, July 1999, and October 2004, treatment for low 
back pain was conceded; however, as no underlying chronic low 
back disability was noted in post-service treatment records, 
the claims to reopen were not granted.  None of these 
decisions were appealed, and they are all final.  

This appeal arises from a February 2006 rating decision which 
did not reopen the Veteran's claim.  Essentially, the RO 
determined that evidence submitted since the last finalized 
claim (more recent VA treatment records) related to treatment 
for low back pain.  As the complaint of low back pain is a 
previously established fact, the evidence was determined to 
be new but not material.  See 38 C.F.R. § 3.156.  The Board 
agrees with the RO's determination.  

Indeed, the record does contain new VA clinical reports from 
primary care providers which document complaints of low back 
pain and associated treatment; however, at no time is an 
underlying chronic low back condition assessed.  The 
complaints of low back pain were considered in the original 
1973 decision and in all subsequent decisions, and as the 
Veteran has yet to be diagnosed with a chronic low back 
disorder (pain alone, without an underlying condition, is not 
something for which service connection can be granted, see 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999)), 
material evidence has not been submitted to reopen the 
Veteran's claim for service connection (i.e. evidence which 
relates to a previously unestablished fact which raises the 
possibility of substantiating the underlying claim).  See 
38 C.F.R. § 3.156.  As this is the case, the petition to 
reopen is denied.     

As with the claim for service connection for a lung disorder, 
the preponderance of the evidence does not support the 
Veteran's contentions.  As such, there is no duty to apply 
the benefit of the doubt in the Veteran's favor with regard 
to the resolution of this appeal.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

Analysis-New and Material Evidence/PTSD

The Veteran was denied service connection for PTSD in a 
January 1997 rating decision on the basis of him not having a 
current diagnosis of PTSD.  This decision was not appealed, 
and is final. 

Subsequent to this rating action, a July 1999 rating decision 
found that there was a diagnosis of PTSD, and the claim was 
reopened based on the assessment that new and material 
evidence had been submitted.  Despite the reopening of the 
claim, the RO determined that as the Veteran did not have a 
combat decoration, and was not alleging that his stressors 
arose in combat, that PTSD could not be service-connected as 
the claimed stressors were not verified.  Again, no appeal 
was filed in relation to this claim, and the decision reached 
finality within a year of notification to the Veteran.  

January 2002 and October 2004 rating decisions continued the 
denial of service connection for PTSD based on the fact that 
there was no evidence submitted supporting the claimed in-
service stressors.  These decisions were also unappealed and 
have reached finality.  

The current claim to reopen was denied in a February 2006 
rating decision.  Again, it was conceded that the Veteran had 
a diagnosis of PTSD (although vague, and not supported by a 
VA examination); however, the claimed noncombat in-service 
stressors were found to be unverified.  See 38 C.F.R. 
§ 3.304(f).  The Veteran posited timely disagreement with 
this determination, and the case is ripe for appellate 
review.  

Following this most recent rating action, the Veteran was 
seen by a VA psychologist in April 2007 who assessed "PTSD 
by history," and included a notation that the Veteran had 
recurring intrusive thoughts about his duties as a fireman 
involved with aircraft crashes at his base in Korea.  While 
the examiner related these experiences to the Korean War 
(which had concluded over a decade before the Veteran entered 
service), the opinion does potentially link PTSD to evidence 
that is substantiated by the record.  That is, the Veteran's 
service personnel file does note duty as a fireman in the 
U.S. Air Force, with duty assignment to Korea.  Thus, it is 
not outside of the realm of possibility that the Veteran 
would have been called into action to fight a fire after a 
plane crash.  Given that this link has been made, when 
considered with all the evidence of record (e.g. the service 
personnel file), the Board is of the opinion that evidence 
has been submitted which relates to a previously 
unestablished fact.  

Prior to the linkage by the psychologist between PTSD and the 
alleged plane crash in Korea, the Veteran had numerous 
diagnoses of PTSD which, when considered with the evidence in 
the service personnel file, did not potentially help to 
verify the alleged stressor.  Although the 2007 opinion does 
not include evidence that the stressor occurred, it does 
raise the possibility of a linkage between PTSD and the 
established in-service duty of a fireman on the flight line 
in Korea.  As such, it is new to the record and relates to a 
previously unestablished fact necessary to substantiate the 
underlying claim for service connection.  Accordingly, the 
case is reopened.  See 38 C.F.R. § 3.156.   







	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a lung disorder is 
denied.  

The claim to reopen a claim for entitlement to service 
connection for a chronic low back disorder is denied.  

New and material evidence having been received, the claim for 
entitlement to service connection for PTSD is reopened; to 
that extent only, the claim is granted.  


REMAND

Service Connection-PTSD

The Veteran alleges that he developed chronic PTSD after 
witnessing aircraft crashes in Kunsan Air Base, Korea.  He 
states that his duties as a fireman caused him to be near the 
crashes and to extinguish the flames, and that fatalities did 
occur although he did not know the names of the pilots.  

The service personnel records do indicate that the Veteran 
served as an Air Force fireman in Korea, and thus there is 
some possibility that, in the course of his duties, he would 
have been exposed to traumatic events, such as airplane 
crashes.  At this point, there is no documentation in the 
record of an aircraft crashing at Kunsan Air Base during the 
time of the Veteran's service; however, the required 
development has not occurred which might possibly 
substantiate the Veteran's allegations.  

Indeed, the Veteran should be asked to identify the specific 
dates (to the best of his ability) when he witnessed airplane 
crashes on the flight line in Kunsan, Korea.  Following his 
response, the U.S. Army and Joint Services Records Research 
Center (JSRCC) should be contacted, and any information 
pertaining to the operations of the 354th Civil Engineering 
Squadron (or its parent Group/Wing) during the alleged period 
should be obtained.  Specifically, the unit history should be 
collected, including any tower logs from Kunsan Air Base for 
the time period in question.  Furthermore, the Veteran is 
encouraged to contact anyone who might have known him in 
service (fellow airmen, etc.) who may be able to corroborate 
his allegations of attending to airplane crashes while on 
active duty in Korea.    

If additional evidence is received which corroborates the 
Veteran's allegations of attending to plane crashes, the 
Veteran is to be scheduled for a comprehensive VA psychiatric 
examination which addresses the contended causal nexus 
between PTSD and the alleged noncombat event.  This 
examination is, however, only necessary if the alleged 
stressors can be verified by the service department or by 
other means, as a link between unverified noncombat stressors 
and a diagnosis is not a basis for the award of service 
connection for PTSD.  See 38 C.F.R. § 3.304(f).   

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.  In this 
regard, the Veteran is advised that he can 
submit additional evidence, to include 
statements of in-service "buddies," or 
others who may have known him during 
active duty, which may help substantiate 
his claim of witnessing airplane crashes 
in Korea during his duty there as a 
fireman.  The Veteran should be informed 
that anything in his possession which 
might help to substantiate the alleged 
stressors would be helpful to VA for 
verification purposes.  

2.  The Veteran should be asked to 
identify the specific dates, to the best 
of his ability, when the alleged plane 
crashes took place at Kunsan Air Base, 
Korea.  Following receipt of these dates, 
the U.S. Army and Joint Services Records 
Research Center (JSRCC) should be 
contacted, and any available unit records 
from the 354th Civil Engineering Squadron 
(or its parent Group/Wing) should be 
obtained from the Department of the Air 
Force.  Air traffic control tower logs for 
Kunsan Air Base should also be included 
for the time period identified by the 
Veteran, if available, and copies of all 
of these records should be attached with 
the claims file.     

3.  If, and only if, the Veteran's alleged 
noncombat stressors are substantiated by 
service department records, or by other 
sources ("buddy statements," etc.), the 
Veteran is to be scheduled for a 
comprehensive VA psychiatric examination 
for the purposes of determining the nature 
and etiology of any psychiatric condition, 
to include PTSD, which might be present.  
Following a review of the relevant medical 
evidence in the claims file, the examiner 
is asked to provide an opinion on the 
following: Is it at least as likely as not 
(50 percent or greater probability) that 
the Veteran's PTSD, diagnosed through 
clinical consultations and by subjective 
history, is currently present, and if so, 
if the disorder originated as a result of 
exposure to plane crashes and the in-
service duty of flight line fireman.  
Should another acquired psychiatric 
condition be present, the examiner should 
opine as to if it is at least as likely as 
not that that condition had causal origins 
in service, or is somehow related to any 
incident or event in service, to include 
duty as a fireman attending to plane 
crashes.  

4.  Following the directed development, 
the RO must conduct a de novo review of 
the claim for service connection for PTSD.  
Should the claim be denied, issue an 
appropriate statement of the case to the 
appellant and return the claim to the 
Board for final adjudication.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


